The Chancellor.
The bill is filed for the purpose of setting up and establishing a resulting trust in favor of the complainant to several parcels of land, which were entered and otherwise purchased in the name of the defendant, with, as the complainant alledges, his money, placed in the hands of the defendant to enter and purchase land for him. The defendant denies that the purchase money belonged to the *135complainant, and insists it was his own' money. To whom the money belonged, is the only question to determine; the relief asked follows as a matter of course, if the money is shown to have belonged to the complainant. I think the testimony taken in the case can leave no doubt upon the mind of any one. There are various witnesses who clearly disprove the answer, and fully sustain the bill. ‘
There must be a decree for the complainant.